Exhibit 10.2

 

CONSULTING AGREEMENT

 

THIS CONSULTING AGREEMENT (the “Agreement”), made this 31st day of October 2008
(and effective as of April 15, 2008 for purposes of Section 6 hereof), is
entered into by NitroMed, Inc., a Delaware corporation with its principal place
of business at 45 Hayden Avenue, Suite 3000, Lexington, Massachusetts 02421 (the
“Company”), and Jane A. Kramer, having an address of 30 Baskin Road, Lexington,
Massachusetts 02421 (“Consultant”), for the purpose of setting forth the
exclusive terms and conditions by which Company desires to acquire Consultant’s
services on a temporary basis.

 

INTRODUCTION

 

WHEREAS, Consultant represents that she possesses valuable knowledge and
experience in providing consulting services of the kind required by the Company;
and

 

WHEREAS, Company desires to obtain Consultant’s agreement to provide such
consulting services for the Company on the terms and conditions hereinafter set
forth.

 

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein, Company and Consultant hereby agree as follows:

 


1.                                       SERVICES.


 


1.1                                 DESCRIPTION OF SERVICES.  CONSULTANT AGREES
TO PERFORM FOR COMPANY CERTAIN SERVICES ASSIGNED TO CONSULTANT BY COMPANY, IN
COMPANY’S SOLE DISCRETION, INCLUDING, BUT NOT LIMITED TO, CONSULTING, ADVISORY
AND OTHER SERVICES RELATED TO THE COMPANY’S INVESTOR RELATIONS AND CORPORATE
COMMUNICATIONS FUNCTIONS (THE “SERVICES”).  THESE SERVICES ARE TO BE PERFORMED
BY CONSULTANT ONLY AT THE SPECIFIC REQUEST OF COMPANY AND ARE SUBJECT TO THE
LIMITS SPECIFIED HEREIN, INCLUDING WITHOUT LIMITATION SECTION 1.2 HEREOF.


 


1.2.                              NON-COMPETITION. DURING THE TERM (AS DEFINED
BELOW), CONSULTANT SHALL NOT ENGAGE IN ANY ACTIVITY THAT HAS A CONFLICT OF
INTEREST WITH COMPANY, INCLUDING ANY COMPETITIVE EMPLOYMENT, BUSINESS, OR OTHER
ACTIVITY, AND CONSULTANT SHALL NOT ASSIST ANY OTHER PERSON OR ORGANIZATION THAT
COMPETES, OR INTENDS TO COMPETE, WITH COMPANY.


 


2.                                       TERM.  THE TERM OF CONSULTANCY SHALL
CONTINUE IN FORCE THROUGH APRIL 30, 2009 (THE “TERM”), PROVIDED, HOWEVER, THAT
THE TERM MAY BE EXTENDED FOR ADDITIONAL PERIODS OF UP TO THREE MONTHS EACH WITH
THE WRITTEN CONSENT OF CONSULTANT AND COMPANY AND, PROVIDED FURTHER, THAT THE
TERM MAY BE SOONER TERMINATED PURSUANT TO SECTION 4.


 


3.                                       COMPENSATION.


 

3.1                                 Fees.  In exchange for the full, prompt, and
satisfactory performance of all Services to be rendered to Company hereunder,
Company shall pay Consultant, as full and complete consideration for
Consultant’s performance of the Services, at a rate of one hundred seventy-five
dollars ($175.00) per hour, payable within thirty (30) days after receipt of
Consultant’s invoice, which shall be sent to: NitroMed, Inc., Attn: Kevin G.
Sarney, Controller, 45 Hayden Avenue, Suite 3000, Lexington, MA 02421.  The
parties acknowledge and agree that the compensation set forth herein represents
the fair market value of the Services to be provided by Consultant, negotiated
in an arms-length transaction, and has not been determined in a manner which
takes into account the volume or value of referrals or business, if any, that
may otherwise be generated between Company and Consultant.

 

--------------------------------------------------------------------------------


 


3.2                                 REIMBURSEMENT OF EXPENSES.  COMPANY SHALL
REIMBURSE CONSULTANT FOR ALL REASONABLE AND NECESSARY EXPENSES INCURRED OR PAID
BY CONSULTANT IN CONNECTION WITH, OR RELATED TO, THE PERFORMANCE OF THE SERVICES
UNDER THIS AGREEMENT.  CONSULTANT SHALL SUBMIT TO COMPANY ITEMIZED STATEMENTS,
IN A FORM SATISFACTORY TO COMPANY, OF SUCH EXPENSES INCURRED.  COMPANY SHALL PAY
TO CONSULTANT AMOUNTS SHOWN ON EACH SUCH STATEMENT WITHIN THIRTY (30) DAYS AFTER
RECEIPT THEREOF.


 


3.3                                 BENEFITS.  CONSULTANT SHALL NOT BE ENTITLED
TO RECEIVE ANY OTHER COMPENSATION OR ANY BENEFITS, COVERAGES OR PRIVILEGES,
INCLUDING, WITHOUT LIMITATION, SOCIAL SECURITY, MEDICAL OR PENSION PAYMENTS,
MADE AVAILABLE TO EMPLOYEES OF COMPANY.  EXCEPT AS OTHERWISE REQUIRED BY LAW,
COMPANY SHALL NOT WITHHOLD ANY SUMS OR PAYMENTS MADE TO CONSULTANT FOR SOCIAL
SECURITY OR OTHER FEDERAL, STATE OR LOCAL TAX LIABILITIES OR CONTRIBUTIONS, AND
ALL WITHHOLDINGS, LIABILITIES, AND CONTRIBUTIONS SHALL BE SOLELY CONSULTANT’S
RESPONSIBILITY.  COMPANY SHALL ISSUE A FORM 1099 TO CONSULTANT AT THE
APPROPRIATE TIME.  FURTHER, CONSULTANT UNDERSTANDS AND AGREES THAT THE SERVICES
ARE NOT COVERED UNDER THE UNEMPLOYMENT COMPENSATION LAWS AND ARE NOT INTENDED TO
BE COVERED BY WORKERS’ COMPENSATION LAWS.


 


4.                                       TERMINATION.  EITHER PARTY MAY, WITHOUT
PREJUDICE TO ANY RIGHT OR REMEDY IT MAY HAVE DUE TO ANY FAILURE OF THE OTHER
PARTY TO PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT, TERMINATE THE TERM UPON
TEN (10) BUSINESS DAYS’ PRIOR WRITTEN NOTICE TO THE OTHER PARTY.  IN THE EVENT
OF SUCH TERMINATION, CONSULTANT SHALL, UPON REQUEST, PERFORM SUCH WORK AS MAY BE
REQUESTED TO TRANSFER WORK IN PROCESS TO COMPANY OR TO A PARTY DESIGNATED BY
COMPANY.  FURTHER, IN THE EVENT OF SUCH TERMINATION, CONSULTANT SHALL BE
ENTITLED TO PAYMENT FOR SERVICES PERFORMED AND EXPENSES PAID OR INCURRED PRIOR
TO THE EFFECTIVE DATE OF TERMINATION, SUBJECT TO THE LIMITATION ON REIMBURSEMENT
OF EXPENSES SET FORTH IN SECTION 3.2.  SUCH PAYMENTS SHALL CONSTITUTE FULL
SETTLEMENT OF ANY AND ALL CLAIMS OF CONSULTANT OF EVERY DESCRIPTION AGAINST
COMPANY.  NOTWITHSTANDING THE FOREGOING, COMPANY MAY TERMINATE THE TERM,
EFFECTIVE IMMEDIATELY UPON RECEIPT OF WRITTEN NOTICE, IF CONSULTANT BREACHES OR
THREATENS TO BREACH ANY PROVISION OF SECTION 6.  THE PROVISIONS OF SECTIONS 4,
6, 7 AND 12 HEREUNDER SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT.


 


5.                                       COOPERATION.  CONSULTANT SHALL USE ITS
BEST EFFORTS IN THE PERFORMANCE OF ITS OBLIGATIONS UNDER THIS AGREEMENT. 
COMPANY SHALL PROVIDE SUCH ACCESS TO ITS INFORMATION AND PROPERTY AS MAY BE
REASONABLY REQUIRED IN ORDER TO PERMIT CONSULTANT TO PERFORM ITS OBLIGATIONS
HEREUNDER.  CONSULTANT SHALL COOPERATE WITH COMPANY’S PERSONNEL, SHALL NOT
INTERFERE WITH THE CONDUCT OF COMPANY’S BUSINESS AND SHALL OBSERVE ALL RULES,
REGULATIONS AND SECURITY REQUIREMENTS OF COMPANY AND OF ANY RELEVANT STATE AND
FEDERAL AUTHORITIES.


 


6.                                       INVENTIONS AND PROPRIETARY INFORMATION.


 


6.1                                 INVENTIONS.


 


(A)                                  ALL INVENTIONS, DISCOVERIES, IDEAS,
COMPUTER PROGRAMS, DATA, TECHNOLOGY, DESIGNS, WORKS, INNOVATIONS AND
IMPROVEMENTS (WHETHER OR NOT PATENTABLE AND WHETHER OR NOT COPYRIGHTABLE)
(“INVENTIONS”) ARISING OUT OF INFORMATION GAINED OR SERVICES PERFORMED UNDER
THIS AGREEMENT, WHICH ARE MADE, CONCEIVED, REDUCED TO PRACTICE, CREATED,
WRITTEN, DESIGNED OR DEVELOPED BY CONSULTANT, SOLELY OR JOINTLY WITH OTHERS, AND
WHETHER DURING NORMAL BUSINESS HOURS OR OTHERWISE, DURING THE TERM OR
THEREAFTER, SHALL BE THE SOLE PROPERTY OF COMPANY.  CONSULTANT HEREBY ASSIGNS TO
COMPANY ALL INVENTIONS AND ANY AND ALL RELATED PATENTS, COPYRIGHTS, TRADEMARKS,
TRADE NAMES, AND OTHER INDUSTRIAL AND INTELLECTUAL PROPERTY RIGHTS AND
APPLICATIONS THEREFORE, IN THE UNITED STATES AND ELSEWHERE, AND APPOINTS ANY
OFFICER OF COMPANY AS ITS DULY AUTHORIZED ATTORNEY TO EXECUTE, FILE, PROSECUTE
AND PROTECT THE SAME BEFORE ANY GOVERNMENT AGENCY, COURT OR AUTHORITY. 
CONSULTANT ALSO HEREBY WAIVES ALL CLAIMS TO MORAL RIGHTS IN ANY INVENTIONS. 
UPON THE REQUEST OF COMPANY AND AT COMPANY’S EXPENSE, CONSULTANT SHALL EXECUTE
SUCH FURTHER ASSIGNMENTS, DOCUMENTS AND OTHER INSTRUMENTS AS MAY BE NECESSARY OR
DESIRABLE TO FULLY AND COMPLETELY ASSIGN ALL INVENTIONS TO COMPANY AND TO ASSIST
COMPANY IN APPLYING FOR, OBTAINING AND ENFORCING PATENTS OR COPYRIGHTS OR OTHER
RIGHTS IN THE UNITED STATES AND IN ANY FOREIGN COUNTRY WITH RESPECT TO ANY
INVENTION.  THE ASSIGNMENTS WILL SURVIVE THE TERMINATION OF THE TERM. 
CONSULTANT AGREES TO ASSIST COMPANY WITHOUT CHARGE AND FOR AS LONG AS MAY BE

 

--------------------------------------------------------------------------------


 


NECESSARY (BUT AT COMPANY’S EXPENSE):  (1) TO OBTAIN FOR COMPANY’S BENEFIT,
PATENTS, MASK WORKS, TRADEMARKS, COPYRIGHTS AND OTHER PROTECTION FOR SUCH
INVENTIONS IN ALL COUNTRIES, AND (2) IN ANY CONTROVERSY OR LEGAL PROCEEDING
RELATING TO INVENTIONS.


 


(B)                                 THE CONSULTANT SHALL PROMPTLY DISCLOSE TO
COMPANY ALL INVENTIONS AND WILL MAINTAIN ADEQUATE AND CURRENT WRITTEN RECORDS
(IN THE FORM OF NOTES, SKETCHES, DRAWINGS AND AS MAY BE SPECIFIED BY COMPANY) TO
DOCUMENT THE CONCEPTION AND/OR FIRST ACTUAL REDUCTION TO PRACTICE OF ANY
INVENTION.  SUCH WRITTEN RECORDS SHALL BE AVAILABLE TO AND REMAIN THE SOLE
PROPERTY OF COMPANY AT ALL TIMES.


 


6.2                                 PROPRIETARY INFORMATION.


 

(a)                                  Consultant acknowledges that its
relationship with Company is one of high trust and confidence and that in the
course of Consultant’s engagement with Company, it may receive, produce or
otherwise be exposed to Company’s Proprietary Information (as defined herein). 
For purposes of this Agreement, Proprietary Information shall mean Company’s
proprietary or confidential information, including, by way of illustration and
not limitation, all information (whether or not patentable and whether or not
copyrightable) owned, possessed or used by Company, including without
limitation, any Invention, formula, vendor information, customer information,
apparatus, equipment, trade secret, process, research, report, technical data,
know-how, computer program, software, software documentation, hardware design,
technology, marketing or business plan, forecast, unpublished financial
statement, budget, license, price, cost and employee or consultant list that is
communicated to, learned of, developed or otherwise acquired by Consultant in
the course of its Service during the Term, regardless of whether such
information is specifically designated as confidential and regardless of whether
such information is in written, oral, electronic or other form and all
derivatives, improvements and enhancements to any of the above (including those
derivatives, improvements and enhancements that were created or developed by
Consultant under this Agreement) in addition to all information Company receives
from others under an obligation of confidentiality.  Proprietary Information
shall also include all other information considered to be confidential by
Company and all information which has not been made public.

 

(b)                                 Consultant acknowledges that the Proprietary
Information is the sole, exclusive and extremely valuable property of Company. 
Accordingly, Consultant agrees, during the Term and thereafter, (i) to hold the
Proprietary Information in strict confidence and to protect such Proprietary
Information from disclosure using a reasonable degree of care, (ii) to segregate
all Proprietary Information from information of other companies, (iii) not to
reproduce any Proprietary Information without Company’s prior written consent,
(iv) not to use the Proprietary Information except in the performance of this
Agreement, (v) not to use the Proprietary Information for its own benefit or the
benefit of any person or entity other than Company, and (vi) not to divulge all
or any part of the Proprietary Information in any form to any third party.

 

(c)                                  Consultant’s obligations under this
Section 6.2 shall not apply to any information that (i) is or becomes known to
the general public under circumstances involving no breach by Consultant or
others of the terms of this Section 6.2, (ii) is generally disclosed to third
parties by Company without restriction on such third parties, or (iii) is
approved for release by written authorization of the Board of Directors of
Company.

 

(d)                                 Upon termination or expiration of this
Agreement for any reason, or at any time upon request by Company, Consultant
agrees to cease using and to promptly return to Company all whole and partial
copies and derivatives of the Proprietary Information and any other information
relating to the business of Company, whether in Consultant’s possession or under
Consultant’s direct or indirect control.

 

(e)                                  Consultant shall not disclose or otherwise
make available to Company in any manner any confidential and proprietary
information or any trade secrets received by Consultant from

 

--------------------------------------------------------------------------------


 

third parties. Consultant warrants and represents that its performance of all
the terms of this Agreement does not and will not breach any agreement entered
into by Consultant with any other party, and Consultant agrees not to enter into
any agreement, oral or written, in conflict herewith.  In addition, Consultant
recognizes that Company has received and in the future will receive from third
parties their confidential or proprietary information subject to a duty on
Company’s part to maintain the confidentiality of such information and to use
such information only for certain limited purposes. Consultant agrees that it
owes Company and such third parties, during the Term and thereafter, regardless
of the reason for the termination of the relationship, a duty to hold all such
confidential or proprietary information in the strictest of confidence and not
to disclose such information to any person, firm or corporation (except as
necessary in carrying out its work for Company consistent with Company’s
agreement with such third party) or to use such information for the benefit of
anyone other than for Company or such third party (consistent with Company’s
agreement with such third party).

 

(f)                                    Consultant acknowledges that Company from
time to time may have agreements with other persons or with the United States
Government, or agencies thereof, that impose obligations or restrictions on
Company regarding inventions made during the course of work under such
agreements or regarding the confidential nature of such work.  Consultant agrees
to be bound by all such obligations and restrictions that are known to it and to
take all action necessary to discharge the obligations of Company under such
agreements.

 


6.3                                 REMEDIES.  CONSULTANT ACKNOWLEDGES THAT ANY
BREACH OF THE PROVISIONS OF THIS SECTION 6 SHALL RESULT IN SERIOUS AND
IRREPARABLE INJURY TO COMPANY FOR WHICH COMPANY CANNOT BE ADEQUATELY COMPENSATED
BY MONETARY DAMAGES ALONE.  CONSULTANT AGREES, THEREFORE, THAT, IN ADDITION TO
ANY OTHER REMEDY IT MAY HAVE, COMPANY SHALL BE ENTITLED TO ENFORCE THE SPECIFIC
PERFORMANCE OF THIS AGREEMENT BY CONSULTANT AND TO SEEK BOTH TEMPORARY AND
PERMANENT INJUNCTIVE RELIEF (TO THE EXTENT PERMITTED BY LAW) WITHOUT THE
NECESSITY OF PROVING ACTUAL DAMAGES.


 


7.                                       INDEPENDENT CONTRACTOR STATUS.


 

7.1                                 Company and Consultant expressly agree and
understand that Consultant is an independent contractor and nothing in this
Agreement nor the Services rendered hereunder is meant, or shall be construed in
any way or manner, to create between them a relationship of employer and
employee, principal and agent, partners or any other relationship other than
that of independent parties contracting with each other solely for the purpose
of carrying out the provisions of the Agreement.  Accordingly, Consultant
acknowledges and agrees that Consultant shall not be entitled to any benefits
provided by Company to its employees.  In addition, Consultant shall have sole
and exclusive responsibility for the payment of all federal, state and local
income taxes, for all employment and disability insurance and for social
security and other similar taxes with respect to any compensation provided by
Company hereunder.  Consultant further agrees that if Company pays or becomes
liable for such taxes or related civil penalties or interest as a result of
Consultant’s failure to pay taxes or report same, or due to Company’s failure to
withhold taxes, Consultant shall indemnify and hold Company harmless for any
such liability.  Consultant shall assume and accept all responsibilities which
are imposed on consultants or independent contractors by any statute,
regulation, rule of law, or otherwise.  Consultant is not the agent of Company
and is not authorized and shall not have the power or authority to bind Company
or assume or create any liability or obligation, express or implied, on behalf
of, or in the name of, Company or act on behalf of Company.  At no time shall
Consultant represent that it is an agent of Company, or that any of the views,
advice, statements and/or information that may be provided while performing the
Services are those of Company.

 


7.2                                 WHILE COMPANY IS ENTITLED TO PROVIDE
CONSULTANT WITH GENERAL GUIDANCE TO ASSIST CONSULTANT IN COMPLETING THE SCOPE OF
WORK TO COMPANY’S SATISFACTION, CONSULTANT IS ULTIMATELY RESPONSIBLE FOR
DIRECTING AND CONTROLLING THE PERFORMANCE OF THE TASK AND THE SCOPE OF WORK, IN
ACCORDANCE WITH THE TERMS

 

--------------------------------------------------------------------------------


 


AND CONDITIONS OF THIS AGREEMENT.  CONSULTANT SHALL USE ITS BEST EFFORTS, ENERGY
AND SKILL IN ITS OWN NAME AND IN SUCH MANNER AS IT SEES FIT.


 


8.                                       NOTICES.  ALL NOTICES REQUIRED OR
PERMITTED UNDER THIS AGREEMENT SHALL BE IN WRITING AND SHALL BE DEEMED EFFECTIVE
WHEN SERVED BY PERSONAL DELIVERY, EXPRESS OVERNIGHT COURIER SERVICE, OR BY
REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, ADDRESSED TO THE OTHER
PARTY AT THE ADDRESS SHOWN ABOVE, OR AT SUCH OTHER ADDRESS OR ADDRESSES AS
EITHER PARTY SHALL DESIGNATE TO THE OTHER IN ACCORDANCE WITH THIS SECTION 8.


 


9.                                       PRONOUNS.  WHENEVER THE CONTEXT MAY
REQUIRE, ANY PRONOUNS USED IN THIS AGREEMENT SHALL INCLUDE THE CORRESPONDING
MASCULINE, FEMININE OR NEUTER FORMS, AND THE SINGULAR FORMS OF NOUNS AND
PRONOUNS SHALL INCLUDE THE PLURAL, AND VICE VERSA.


 


10.                                 ENTIRE AGREEMENT.  THIS AGREEMENT CONTAINS
THE ENTIRE AGREEMENT BETWEEN THE PARTIES HERETO WITH RESPECT TO THE TRANSACTIONS
CONTEMPLATED HEREIN.  ALL OTHER NEGOTIATIONS AND AGREEMENTS (WRITTEN OR ORAL)
BETWEEN THE PARTIES ARE SUPERSEDED BY THIS AGREEMENT AND THERE ARE NO
REPRESENTATIONS, WARRANTIES, UNDERSTANDINGS OR AGREEMENTS OTHER THAN THOSE
EXPRESSLY SET FORTH HEREIN.  PROVIDED, HOWEVER, THAT NOTHING IN THIS AGREEMENT
SHALL AMEND, DIMINISH, SUPPLEMENT OR OTHERWISE AFFECT ANY PREVIOUS AGREEMENTS,
IF ANY, BETWEEN THE PARTIES WITH RESPECT TO THE DISCLOSURE OR USE OF INFORMATION
COVERED BY SUCH AGREEMENT, WHICH SHALL REMAIN IN FULL FORCE AND EFFECT IN
ACCORDANCE WITH ITS TERMS.


 


11.                                 AMENDMENT.  THIS AGREEMENT MAY BE AMENDED OR
MODIFIED ONLY BY A WRITTEN INSTRUMENT EXECUTED BY BOTH COMPANY AND CONSULTANT.
THIS AGREEMENT DOES NOT CREATE AN OBLIGATION ON COMPANY TO CONTINUE TO RETAIN
CONSULTANT BEYOND THE TERM.


 


12.                                 GOVERNING LAW.  THIS AGREEMENT SHALL BE
CONSTRUED, INTERPRETED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE
COMMONWEALTH OF MASSACHUSETTS WITHOUT REGARD TO ITS CONFLICT OF LAWS PROVISIONS.


 


13.                                 SUCCESSORS AND ASSIGNS.  COMPANY SHALL HAVE
THE RIGHT TO ASSIGN THIS AGREEMENT TO ITS SUCCESSORS AND ASSIGNS AND THIS
AGREEMENT SHALL INURE TO THE BENEFIT OF AND BE ENFORCEABLE BY SAID SUCCESSORS OR
ASSIGNS.  CONSULTANT MAY NOT ASSIGN THIS AGREEMENT OR ANY RIGHTS OR OBLIGATIONS
HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT OF COMPANY AND THIS AGREEMENT SHALL
BE BINDING UPON CONSULTANT’S HEIRS, EXECUTORS, ADMINISTRATORS AND LEGAL
REPRESENTATIVES.


 

14.                                 Debarment.  Consultant represents and
warrants that Consultant is not under investigation by the Food and Drug
Administration (FDA), or equivalent authority outside the United States, for
debarment action or is presently debarred pursuant to the Generic Drug
Enforcement Act of 1992, or any equivalent law or regulation applicable outside
the United States, or has been convicted or indicted for a crime or otherwise
engaged in conduct for which a person can be debarred, and Consultant agrees to
notify Company immediately upon any inquiry concerning, or the commencement of
any such proceeding concerning, Consultant.

 

15.                                 Government Approval.  If Consultant is an
employee of a federal or state government agency, Consultant represents and
warrants that such federal or state government agency has authorized Consultant
to provide the Services and to be compensated for the provision of such
Services.

 


16.                                 MISCELLANEOUS.


 


16.1                           NO DELAY OR OMISSION BY COMPANY IN EXERCISING ANY
RIGHT UNDER THIS AGREEMENT SHALL OPERATE AS A WAIVER OF THAT OR ANY OTHER
RIGHT.  A WAIVER OR CONSENT GIVEN BY COMPANY ON ANY ONE OCCASION SHALL BE
EFFECTIVE ONLY IN THAT INSTANCE AND SHALL NOT BE CONSTRUED AS A BAR OR WAIVER OF
ANY RIGHT ON ANY OTHER OCCASION.

 

--------------------------------------------------------------------------------


 


16.2                           THE CAPTIONS OF THE SECTIONS OF THIS AGREEMENT
ARE FOR CONVENIENCE OF REFERENCE ONLY AND IN NO WAY DEFINE, LIMIT OR AFFECT THE
SCOPE OR SUBSTANCE OF ANY SECTION OF THIS AGREEMENT.


 


16.3                           CONSULTANT HEREBY AGREES THAT EACH PROVISION
HEREIN SHALL BE TREATED AS A SEPARATE AND INDEPENDENT CLAUSE, AND THE
UNENFORCEABILITY OF ANY ONE CLAUSE SHALL IN NO WAY IMPAIR THE ENFORCEABILITY OF
ANY OF THE OTHER CLAUSES HEREIN.  MOREOVER, IF ONE OR MORE OF THE PROVISIONS
CONTAINED IN THIS AGREEMENT SHALL FOR ANY REASON BE HELD TO BE EXCESSIVELY BROAD
AS TO SCOPE, ACTIVITY, SUBJECT OR OTHERWISE SO AS TO BE UNENFORCEABLE AT LAW,
SUCH PROVISION OR PROVISIONS SHALL BE CONSTRUED BY THE APPROPRIATE JUDICIAL BODY
BY LIMITING OR REDUCING IT OR THEM, SO AS TO BE ENFORCEABLE TO THE MAXIMUM
EXTENT COMPATIBLE WITH THE APPLICABLE LAW AS IT SHALL THEN APPEAR.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year set forth above.

 

NITROMED, INC.

 

By:

/s/ Kenneth M. Bate

 

Name:

Kenneth M. Bate

 

Title:

President and Chief Executive Officer

 

 

CONSULTANT

 

By:

/s/ Jane A. Kramer

 

Name:

Jane A. Kramer

 

--------------------------------------------------------------------------------